Judgment and order affirmed, with costs. All concur, except Sears, P. J„ and Taylor, J., who dissent and vote for reversal on the law and dismissal of the complaint on the ground that the finding that the written leases *855were delivered is contrary to the evidence and that the motion for a dismissal of the complaint should have been granted. (The judgment awards plaintiffs damages in an action to recover rentals under lease. The order denies a motion for a new trial on the minutes.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.